Citation Nr: 0720728	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2005.  A transcript of the hearing is associated with the 
veteran's claims folder.

At the Travel Board hearing, the veteran withdrew his appeal 
with respect to the issues of whether new and material 
evidence had been submitted to reopen his claims for service 
connection for residuals of hepatitis, a right knee 
disability, and a left knee disability.  The Board will limit 
its consideration accordingly.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).
 






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice in a letter mailed in 
December 2001, prior to its initial adjudication of the 
claim.  Although he was not specifically informed that he 
should submit any pertinent evidence in his possession, he 
was informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession. 

Although the veteran has not been provided notice with 
respect to the disability-rating or effective-date element of 
his claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for PTSD.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The record reflects that the veteran's service medical and 
personnel records have been obtained, as have post-service 
treatment records.  In addition, the veteran was afforded an 
appropriate VA examination in September 2002.  The veteran's 
representative has suggested that additional development 
should be performed to verify the veteran's alleged 
stressors.  As explained below, the Board has determined that 
the preponderance of the evidence establishes that the 
veteran does not have PTSD.  Therefore, no useful purpose 
would be served by undertaking additional development to 
verify alleged stressors.  Otherwise, neither the veteran nor 
his representative has identified any additional evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.  In sum, the Board is 
also satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The preponderance of the evidence shows that the veteran does 
not currently meet the diagnostic criteria for PTSD.  

In February 2002, Dr. R.C., a psychologist, administered 
psychological tests to the veteran.  He noted that the 
veteran had some symptoms of PTSD, but he did not diagnose 
PTSD.  In March 2002, a VA clinical psychologist, Dr. F.L., 
noted that the veteran had depression and anxiety symptoms.  
In August 2002, a VA physician, Dr. S.S. noted that the 
veteran reported that he was no longer depressed and no 
longer needed medication.  In September 2002, the veteran was 
afforded a compensation and pension examination conducted by 
a private psychologist, Dr. B.L.  Under the DSM-IV criteria, 
Dr. B.L. diagnosed the veteran with depression and noted that 
the veteran himself did not feel he had PTSD but that his 
service officer said that he should be tested.  Dr. B.L. 
opined that the veteran had no stressors that would support a 
diagnosis of PTSD.  The veteran also reported that he never 
saw "anything bad happen" from "less than a half of a mile 
away."  All of this evidence supports the proposition that 
the veteran does not meet the diagnostic criteria for PTSD.

There is some evidence supportive of the claim but it is of 
limited probative value.  In this regard, the Board notes 
that the veteran was diagnosed with PTSD by a VA physician, 
Dr. H.R., in July of 2003 but the elements supporting the 
diagnosis were not reported.  Similarly, although the veteran 
was also diagnosed with PTSD in August 2003, October 2003, 
November 2003 and December 2003 by another VA physician, Dr. 
S.S, she also failed to identify the elements supporting the 
diagnoses.  Moreover, following these PTSD diagnoses, the 
same physician, Dr. S.S., only diagnosed the veteran with 
depression in February 2004 and May 2004, and another VA 
physician, Dr. K.R., also only diagnosed the veteran with a 
history of depression in March 2004.

Thus, the evidence shows that neither of the two physicians 
who diagnosed PTSD in 2003 properly supported the diagnosis 
and one of those physicians subsequently determined that the 
veteran did not meet the diagnostic criteria for PTSD.  In 
fact, most of the competent evidence addressing whether the 
veteran meets the diagnostic criteria for PTSD indicates that 
he does not.  In sum, a clear preponderance of the evidence 
establishes that the veteran does not have PTSD.  
Accordingly, service connection is not warranted for this 
claimed disability.  


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


